UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6786



ALARIC WAYNE HUNT,

                                             Petitioner - Appellant,

          versus


COLIE RUSHTON, Warden; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Patrick Michael Duffy, District
Judge. (CA-00-2848-7-23BG)


Submitted:   October 10, 2002             Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alaric Wayne Hunt, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Samuel Creighton Waters, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Alaric Wayne Hunt seeks to appeal the district court’s order

adopting the report and recommendation of the magistrate judge and

denying relief on Hunt’s 28 U.S.C. § 2254 (2000) petition.                   We have

reviewed   the     record,       the   district    court’s      opinion,    and    the

magistrate      judge’s    report,     and    we   find   no    reversible       error.

Accordingly, we affirm substantially for the reasons stated by the

district court. See Hunt v. Rushton, No. CA-00-2848-7-23BG (D.S.C.

Mar. 28, 2002).     In addition, we note that certain issues raised in

Hunt’s informal brief on appeal were waived by his failure to raise

them in his objections to the magistrate judge’s report. See Wright

v. Collins, 766 F.2d 841, 844-46 (4th Cir. 1985); see also Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (failure to file

specific objections to particular conclusions in magistrate judge’s

report, after being warned of consequences, waives further review).

We   dispense    with     oral    argument,    because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                            AFFIRMED




                                          2